DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Interpretation - 35 USC § 112(f)

The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1-5 have been interpreted to invoke 35 U.S.C. § 112(f).
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) except as otherwise indicated in an Office action. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim(s) and corresponding limitation(s) is/are:
In claim 1, the limitation(s): “a step for utilizing a machine learning classification model to identify one or more misalignments and one or more misalignment classes from the plurality of misalignment classes between the digital link and the external digital content.” 
In claim 2, the limitation(s): “a step for training the machine learning classification model to identify misalignments from the plurality of misalignment classes between digital messages and external digital content.” 
Claims 2-5 are also being treated as invoking § 112(f) for substantially the same reasons as indicated above for claim 1, at least due to their dependence on the claim.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. § 112(f) it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. See, e.g., Specification fig. 3 (machine learning classification model 310).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. § 112(f) applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted 

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 is directed to a method for identifying misalignments and misalignment types in a link to digital content, which is a mental process. Accordingly, the claim has been evaluated under the Alice/Mayo subject matter eligibility test as provided in MPEP § 2106(III).
Step 2A Prong 1: Does the claim recite a judicial exception?
The courts have defined a mental process to include both concepts that may be performed entirely in the human mind and concepts that require a human to employ a physical aid (e.g., pen and paper or a slide rule). MPEP § 2106.04(a)(2). Examples of mental processes include observations, evaluations, judgments, and opinions. Id.
The limitations “determining a plurality of misalignment classes, wherein the plurality of misalignment classes reflect categories of misalignments between digital messages and external digital content items,” “identifying a digital link to external content within a digital message,” “a step for … identify[ing] one or more misalignments and one or more misalignment 
Step 2A Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?
The claim recites the additional elements of performing the claimed process using “a machine learning classification model” and “a misalignment identification user interface.” A machine learning model is generic computer technology. A user interface recited at a high-level of generality is generic computer technology. A general purpose computer that applies an abstract idea by use of conventional computer functions does not qualify as a particular machine. MPEP § 2106.05(b)(I). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
As discussed above, the additional elements of performing the claimed process using “a machine learning classification model” and “a misalignment identification user interface” amount to no more than mere instructions to apply the abstract idea using generic computer See In re TLI Commc’ns LLC Patent Litig., 823 F.3d 607, 614 (Fed. Cir. 2016). Accordingly, the claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea.
Conclusion
The claim has been found to be directed to an abstract idea without reciting additional elements that amount to significantly more than the abstract idea. Therefore, the claim does not qualify as patent eligible subject matter under 35 U.S.C. § 101.
Claim 2, which depends on claim 1, is directed to training to identify misalignments from the misalignment classes. This limitation encompasses a mental process. Therefore, the claim is not patent eligible.
Claim 3, which depends on claim 1, is directed to a user interface for entering corrected misalignments. The user interface is recited at a high-level of generality. The recitation of a generic user interface is neither sufficient to integrate the abstract idea into a practical application nor amounts to significantly more than the abstract idea. See Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331-1332 (Fed. Cir. 2017). Therefore the claim is not patent eligible. 
Claim 4, which depends on claim 1, is directed to a user interface for entering thresholds for identifying misalignments. The user interface is recited at a high-level of generality. The recitation of a generic user interface is neither sufficient to integrate the abstract idea into a practical application nor amounts to significantly more than the abstract See Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331-1332 (Fed. Cir. 2017). Therefore the claim is not patent eligible. 
Claim 5, which depends on claim 1, is directed to particular misalignment classes. This limitation encompasses a mental process. Therefore, the claim is not patent eligible.
Claim 6 is directed to a non-transitory computer readable medium storing instructions for identifying misalignments and misalignment types in a link to digital content, which is a mental process. Accordingly, the claim has been evaluated under the Alice/Mayo subject matter eligibility test as provided in MPEP § 2106(III).
Step 2A Prong 1: Does the claim recite a judicial exception?
The courts have defined a mental process to include both concepts that may be performed entirely in the human mind and concepts that require a human to employ a physical aid (e.g., pen and paper or a slide rule). MPEP § 2106.04(a)(2). Examples of mental processes include observations, evaluations, judgments, and opinions. Id.
The limitations “determine a plurality of misalignment classes, wherein the plurality of misalignment classes reflect categories of misalignments between digital messages and external digital content items,” “identify a digital link to external content within a digital message,” “identify a plurality of alignment classification features based on the digital link, the digital message, and the external digital content,” “generate alignment probability scores for the plurality of misalignment classes based on the alignment classification features,” “identify one or more misalignments between the digital link and the external digital content based on the alignment probability scores,” and “provide … the one or more misalignments” encompass a mental process. A human may readily derive misalignment classes based on recalled 
Step 2A Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?
The claim recites the additional elements of performing the claimed process using “a processor,” a “computing device,” “a machine learning classification model,” and “a misalignment identification user interface.” A processor and computing device are generic computer technologies. A machine learning model is generic computer technology. A user interface recited at a high-level of generality is generic computer technology. A general purpose computer that applies an abstract idea by use of conventional computer functions does not qualify as a particular machine. MPEP § 2106.05(b)(I). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
As discussed above, the additional elements of performing the claimed process using “a processor,” a “computing device,” “a machine learning classification model,” and “a misalignment identification user interface” amount to no more than mere instructions to apply the abstract idea using generic computer technology. Merely employing generic computer technology to carry out a procedure is “insufficient to add an inventive concept to an otherwise See In re TLI Commc’ns LLC Patent Litig., 823 F.3d 607, 614 (Fed. Cir. 2016). Accordingly, the claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea.
Conclusion
The claim has been found to be directed to an abstract idea without reciting additional elements that amount to significantly more than the abstract idea. Therefore, the claim does not qualify as patent eligible subject matter under 35 U.S.C. § 101.
Claim 7, which depends on claim 6, is directed to generating a semantic similarity feature by comparing a determined critical feature vector and a determined external digital content feature. A vector is merely a commonly used mathematical representation of a quantity with a magnitude and direction. Accordingly, this limitation encompasses a mathematical concept and a mental process. Therefore, the claim is not patent eligible.
Claim 8, which depends on claim 6, is directed to identifying a common subsequence between a digital message and external digital content. This limitation encompasses a mathematical concept and a mental process. Therefore, the claim is not patent eligible.
Claim 9, which depends on claim 6, is directed to comparing message numbers within a digital message and external numbers within external digital content. This limitation encompasses a mathematical concept and a mental process. Therefore, the claim is not patent eligible.
Claim 10, which depends on claim 6, is directed to comparing a digital link URL length and an external digital content URL length. This limitation encompasses a mathematical concept and a mental process. Therefore, the claim is not patent eligible.
Claim 11, which depends on claim 6, is directed to comparing a digital link URL with additional digital link URLs. This limitation encompasses a mental process. Therefore, the claim is not patent eligible.
Claim 12, which depends on claim 11, is directed to comparing a destination URL with additional destination URLs. This limitation encompasses a mental process. Therefore, the claim is not patent eligible.
Claim 13, which depends on claim 6, is directed to visually analyzing an image of external digital content to determine visual chunks and a size and position of a target visual chunk. This limitation encompasses a mental process. Therefore, the claim is not patent eligible.
Claim 14, which depends on claim 6, is directed to analyzing external digital content to determine a color statistic feature of the external digital content. This limitation encompasses a mental process. Therefore, the claim is not patent eligible.
Claim 15, which depends on claim 6, is directed to determining if an alignment probability score meets a threshold. This limitation encompasses a mathematical concept and a mental process. Therefore, the claim is not patent eligible.
Claim 16, which depends on claim 15, is directed to a user interface for entering thresholds for identifying misalignments. The user interface is recited at a high-level of generality. The recitation of a generic user interface is neither sufficient to integrate the abstract idea into a practical application nor amounts to significantly more than the abstract idea. See Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331-1332 (Fed. Cir. 2017). Therefore the claim is not patent eligible.
Claim 17 is directed to a system for identifying a misalignment in a link to digital content, which is a mental process. Accordingly, the claim has been evaluated under the Alice/Mayo subject matter eligibility test as provided in MPEP § 2106(III).
Step 2A Prong 1: Does the claim recite a judicial exception?
The courts have defined a mental process to include both concepts that may be performed entirely in the human mind and concepts that require a human to employ a physical aid (e.g., pen and paper or a slide rule). MPEP § 2106.04(a)(2). Examples of mental processes include observations, evaluations, judgments, and opinions. Id.
The limitations “identify, within a digital message, a digital link to external content,” “predict a misalignment corresponding to a misalignment class from a plurality of misalignment classes based on the digital message, the digital link, and the external digital content,” “provide a first misalignment corresponding to the misalignment class for display,” “identify user input … indicating a measure of accuracy of the predicted misalignment,” and “train [a human mind] based on the user input indicating the measure of accuracy of the predicted misalignment” encompass a mental process. A human may manually examine a document to identify a link to external content and classify a corresponding misalignment according to how well the misalignment matches a type of misalignment. A human may then provide the identified misalignment by, for example, transcribing this information using a pen and paper. Finally, a human may readily train their mind to more accurately identify future misalignments based on user input (e.g., human feedback).
Step 2A Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
As discussed above, the additional elements of performing the claimed process using “a processor,” a “non-transitory computer readable storage medium,” “a machine learning classification model,” and “a misalignment identification user interface” amount to no more than mere instructions to apply the abstract idea using generic computer technology. Merely employing generic computer technology to carry out a procedure is “insufficient to add an inventive concept to an otherwise abstract idea.” See In re TLI Commc’ns LLC Patent Litig., 823 F.3d 607, 614 (Fed. Cir. 2016). Accordingly, the claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea.
Conclusion

Claim 18, which depends on claim 17, is directed to generating multiple alignment classification features. This limitation encompasses a mental process. Therefore, the claim is not patent eligible.
Claim 19, which depends on claim 17, is directed to determining if an alignment probability score meets a threshold. This limitation encompasses a mathematical concept and a mental process. Therefore, the claim is not patent eligible.
Claim 20, which depends on claim 19, is directed to a user interface for entering thresholds for identifying misalignments. The user interface is recited at a high-level of generality. The recitation of a generic user interface is neither sufficient to integrate the abstract idea into a practical application nor amounts to significantly more than the abstract idea. See Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331-1332 (Fed. Cir. 2017). Therefore the claim is not patent eligible.

Conclusion
Although particular portions of the prior art may have been cited in support of the rejections, the specified citations are merely representative of the teachings. Other passages and figures in the cited prior art may apply. Accordingly, Applicant should consider the entirety of the cited prior art for potentially teaching all or part of the claims.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Asher D. Kells
Primary Examiner
Art Unit 2144